— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 16, 1990, which inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The evidence in the record supports the conclusion that claimant was insubordinate and exhibited abusive behavior to his immediate supervisor by yelling at her and causing her to *975be thrown against a wall. To the extent that claimant’s version of the facts differs from that of the employer’s witnesses, this presented a credibility question which was within the exclusive province of the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged — Roberts], 113 AD2d 997). Accordingly, the Board’s decision that claimant’s actions constituted misconduct is supported by substantial evidence and should be upheld (see, Matter of Valentin [American Museum of Natural History — Roberts], 103 AD2d 919; Matter of Martin [Cather-wood] 33 AD2d 815). Claimant’s remaining contention has been considered and found to be lacking in merit.
Mahoney, P. J., Casey, Mikoll, Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.